Citation Nr: 0401726	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-11 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased (compensable) rating for service-
connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1955 to July 
1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia which denied an increase in a noncompensable rating 
for service-connected bilateral hearing loss. 

During the course of this appeal, in an August 2002 rating 
decision, the RO granted service connection for tinnitus, and 
assigned a 10 percent rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's bilateral hearing loss is currently 
manifested by Level I hearing in the right ear and Level I 
hearing in the left ear.

CONCLUSION OF LAW

The scheduler criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

Under the VCAA, VA is required to notify claimants of the 
evidence needed to substantiate their claims, of the evidence 
they are responsible for obtaining, and of what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002). 
Such notice was provided in a letter dated in January 2001, 
in the February 2002 rating decision, in the March 2002 
statement of the case, in subsequent supplemental statements 
of the case, and in a letter dated in August 2003.  He was 
also informed of what evidence the VA would obtain.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).  Thus, the 
veteran has been provided the notice required by the VCAA.  

The veteran has been afforded two VA audiometric 
examinations, and he has submitted pertinent medical 
evidence.

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003) 

Under these circumstances, the Board finds that there is no 
reasonable possibility that further assistance could aid the 
veteran in substantiating his claim, particularly in light of 
the fact that disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The Board will proceed with the veteran's 
appeal. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

The veteran served on active duty from June 1955 to July 
1978.

In a July 1993 rating decision, the RO established service 
connection for bilateral hearing loss, rated noncompensable.

In October 2000, the RO received the veteran's claim for an 
increased rating for bilateral hearing loss.  He said that 
his hearing had progressively worsened.  

By a letter dated in October 2000, a representative from the 
Occupational Health Service at Fort Eustis indicated that the 
veteran's hearing loss was incurred in service, and that his 
hearing loss continued to progress.  

In conjunction with his claim he submitted several audiograms 
dated from 2000 to 2002 which show bilateral hearing loss.

Audiometric testing performed at Fort Eustis in October 2000 
revealed that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
50
50
50
44
LEFT
25
55
50
60
48

Audiometric testing performed a few days later in October 
2000 at Fort Eustis  revealed that pure tone decibel 
thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
45
50
55
44
LEFT
20
55
60
70
51

The veteran was diagnosed with moderately severe high-
frequency sensorineural hearing loss, left ear greater than 
right.

Audiometric testing performed in November 2000 for VA 
revealed that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
40
50
45
40
LEFT
15
50
55
60
45

Speech audiometry (using the Maryland CNC word list) revealed 
speech recognition ability of 88 percent in the right ear and 
84 percent in the left ear.  The examiner indicated that 
there was moderate sensorineural hearing loss from 3000 to 
8000 hertz for both ears.  Word recognition was good at a 
shouting level of speech, in quiet to recorded Maryland CNC 
word lists.

By a statement dated in February 2002, the veteran asserted 
that his hearing continued to worsen.  He reiterated this 
assertion in subsequent statements.

Audiometric testing performed at Fort Eustis in April 2002 
revealed that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
55
60
60
50
LEFT
25
50
55
50
45

By a statement dated in August 2002, the veteran contended 
that he should receive compensation for his hearing loss 
since it was incurred in service.

Audiometric testing performed in July 2002 for VA revealed 
that pure tone decibel thresholds were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
30
60
60
60
53
LEFT
30
60
60
70
55

Speech audiometry (using the Maryland CNC word list) revealed 
speech recognition ability of 92 percent in the right ear and 
92 percent in the left ear.  The examiner diagnosed right 
mild to moderate hearing loss, left mild to moderately severe 
hearing loss, and mild bilateral tinnitus.  Word recognition 
ability was excellent at a loud conversational level of 
speech in quiet to recorded Maryland CNC word list.  The 
examiner noted that the veteran was given hearing aids in 
March 2000.

Analysis

The RO has rated the veteran's bilateral hearing loss as 0 
percent disabling.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).
 
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann, supra.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2003).

The veteran's statements describing the symptoms of his 
service-connected hearing are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

The November 2000 VA audiological examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 40 decibels for the right ear, and 
this ear had speech discrimination of 88 percent.  The 
average decibel threshold for the left ear was 45 decibels, 
and this ear had speech discrimination of 84 percent.  Under 
Table VI of 38 C.F.R. § 4.85, this translates to Level II 
hearing in the right ear and Level II hearing in the left 
ear.  Entering Table VII of 38 C.F.R. § 4.85, with Level II 
hearing for the right ear and Level II hearing for the left 
ear, results in a 0 percent rating for bilateral hearing loss 
under Diagnostic Code 6100.

The July 2002 VA audiological examination showed that the 
average decibel threshold (for the frequencies of 1000, 2000, 
3000, and 4000 hertz) was 53 decibels for the right ear, and 
this ear had speech discrimination of 92 percent.  The 
average decibel threshold for the left ear was 55 decibels, 
and this ear had speech discrimination of 92 percent.  Under 
Table VI of 38 C.F.R. § 4.85, this translates to Level I 
hearing in the right ear and Level I hearing in the left ear.  
Entering Table VII of 38 C.F.R. § 4.85, with Level I hearing 
for the right ear and Level I hearing for the left ear, 
results in a 0 percent rating for bilateral hearing loss 
under Diagnostic Code 6100.

The Board concludes that the veteran's service-connected 
bilateral hearing loss is appropriately rated as 
noncompensable.  Based on the application of the rating 
criteria to the audiometric evidence in this case, a 
disability rating higher than 0 percent for bilateral hearing 
loss may not be granted.  The weight  of the evidence is 
against the claim for a higher rating for bilateral hearing 
loss.  Thus, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for bilateral hearing loss is denied.


	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



